Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/18/2022 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1-19 have been canceled. Claims 20-34, are new, and are currently pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 20-24 are directed to a system claim (i.e., a machine), claims 25-29 are directed to a method (i.e. a process), and claims 30-34 are directed to a non-transitory computer readable medium. Therefore, claims 20-34 are all within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I

Independent claim 20 includes limitations the recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A surveillance system comprising: 
at least one memory storing instructions; and 
at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: 
acquire captured images generated by capturing a first region on a current route; and 
calculate an index value related to congestion of people based on the captured images, 
wherein the index value is calculated based on a predetermined number of the captured images.  
The examiner submits that the foregoing bolded limitations constitute: “a mental process” or a combination of mental process and organizing human activities, i.e. rule following, because under its broadest reasonable interpretation, the limitations cover performance of the limitation in the human mind. Furthermore, the acquiring of captured images amounts to no more than observation, see MPEP 2106.04(a)(2). Accordingly, the claim recites an abstract idea. More specifically, the calculation of an index value amounts to a human observing an image, or images, and making the observation that the image is “crowded”.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A surveillance system comprising: 
at least one memory storing instructions; and 
at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: 
acquire captured images generated by capturing a first region on a current route; and 
calculate an index value related to congestion of people based on the captured images, 
wherein the index value is calculated based on a predetermined number of the captured images.  
In particular, the claim elements of a memory storing instructions and processor executing the instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, see MPEP 2106. Furthermore, the acquisition of images is considered insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a memory and a processor executing instructions to calculate an index value related to congestion of a region amounts to no more than mere instructions to apply the exception using a generic computer component, see MPEP 2106. The capturing of images amounts to no more than retrieval of data. see MPEP 2106.05(d)(II) (stating Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))). 
Therefore, the claim is not patent eligible.
Regarding claims 21-24, the claims specify and/or further limit similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 25 and 30, the claims recite analogous limitations to claim 20 above, and are therefore rejected on the same premise.
claims 26-29 and 31-34, the claims recite analogous limitations to claims 21-24, respectively above, and are therefore rejected on the same premise
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 20-34 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (USP 10,318,910; hereinafter Byrne) in view of Yaseen et al. (Real-time crowd density mapping using a novel sensory fusion model of infrared and visual systems; hereinafter Yaseen).
Regarding Claim 20:
Byrne discloses a surveillance system comprising: at least one memory storing instructions (Byrne, Column 2, Lines 35-59, Byrne discloses at least one memory storing instructions); and 
at least one processor coupled to the at least one memory (Byrne, Fig. 2, Byrne discloses at least one processor coupled to the memory), the at least one processor being configured to execute the instructions to: 
acquire captured images generated by capturing a first region on a current route (Byrne, Column 10, Lines 8-43, Byrne discloses capturing pedestrian traffic using sensors such as cameras (i.e. captured images)); and 
calculate an index value related to congestion of people based on the captured images (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator (i.e. index value) is calculated based on at least the number of people in a set amount of space, and the pedestrian movement through the space), 
wherein the index value is calculated based on a predetermined number of the captured images (Byrne, Column 9, Lines 29-54, Byrne discloses the KPI is based on data collected in real-time by the cameras).  
Yaseen, in the same field of endeavor of crowd surveillance, discloses a predetermined number of captured images (Yaseen, Page 319, Section 4, Yaseen discloses an image captured every thirty seconds (predetermined number) is use for calculating at least crowd density).
Byrne to include a predetermined number of captured images for density calculation as disclosed by Yaseen in order to exploit low computational complexity of the pixel-based method, (Yaseen, Section 1, last paragraph on Page 314).
Regarding Claim 21:
The combination of Byrne and Yaseen discloses the surveillance system according to claim 20.
Byrne further discloses wherein the index value is calculated based on a density of people in the first region (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator is calculated based on at least crowd density).  
Regarding Claim 22:
The combination of Byrne and Yaseen discloses the surveillance system according to claim 20.
Byrne further discloses wherein the index value is calculated based on a moving direction of people in the first region (Byrne, Column 10, Lines 8-43, Byrne discloses a key performance indicator is calculated based on at least the pedestrian movement through the space).
Regarding Claim 23:
The combination of Byrne and Yaseen discloses the surveillance system according to claim 20.
Byrne further discloses wherein the at least one processor is further configured to execute the instructions to calculate the index value for a second region other than the first region based on the captured images of the first region (Byrne, Fig. 3, Byrne discloses a key performance indicator is calculated for a plurality of different regions (elements 310, 315, 320, 325) based on the collected sensor data).
Regarding Claim 24:
The combination of Byrne and Yaseen discloses the surveillance system according to claim 20.
wherein the at least one processor is further configured to execute the instructions to calculate a temporal change in the index value based on a plurality of the captured images of the first region (Byrne, Fig. 3, Column 1, Lines 38-49, Column 8, Lines 1-15, Byrne discloses the key performance indicator is calculated based on at least temporal changes in the captured image data of the regions being monitored).
Regarding Claim 25:
The claim recites analogous limitations to claim 20 above, and is therefore rejected on the same premise.
Regarding Claim 26:
The claim recites analogous limitations to claim 21 above, and is therefore rejected on the same premise.
Regarding Claim 27:
The claim recites analogous limitations to claim 22 above, and is therefore rejected on the same premise.
Regarding Claim 28:
The claim recites analogous limitations to claim 23 above, and is therefore rejected on the same premise.
Regarding Claim 29:
The claim recites analogous limitations to claim 24 above, and is therefore rejected on the same premise.
Regarding Claim 30:
The claim recites analogous limitations to claim 20 above, and is therefore rejected on the same premise.
Regarding Claim 31:

Regarding Claim 32:
The claim recites analogous limitations to claim 22 above, and is therefore rejected on the same premise.
Regarding Claim 33:
The claim recites analogous limitations to claim 23 above, and is therefore rejected on the same premise.
Regarding Claim 34:
The claim recites analogous limitations to claim 24 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments with respect to claims 20-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664